Exhibit 10.24

Execution Version

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT NO. 1

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

December 22, 2017

Vertiv Group Corporation

c/o Platinum Equity, LLC

360 North Crescent Drive

Beverly Hills, CA 90210

Attention: Legal Department

Telecopier No.: (310) 712-1863

 

Re:

2017 Incremental Term B Loan Commitments

Ladies and Gentlemen:

Reference is hereby made to the Term Loan Credit Agreement, dated as of
November 30, 2016, as amended by Amendment No. 1 to Term Loan Credit Agreement,
dated as of March 17, 2017 and Amendment No. 2 to Term Loan Credit Agreement,
dated as of November 1, 2017 (as may be further amended, amended and restated,
modified, supplemented, extended or renewed from time to time prior to the date
hereof, the “Credit Agreement”, the terms defined therein are used herein as
therein defined), among Vertiv Group Corporation (the “Borrower”), the Lenders
party thereto from time to time, JPMorgan Chase Bank, N.A. as the administrative
agent (the “Administrative Agent”) and the other parties thereto.

JPMorgan Chase Bank, N.A. (in such capacity, the “2017 Incremental Term B
Lender”) agrees, pursuant to this letter agreement (this “Agreement”; the Credit
Agreement, as amended by this Agreement, is referred to herein as the “Amended
Credit Agreement”), to provide the 2017 Incremental Term B Loan Commitment in
the amount set forth opposite its name on Annex I attached hereto (“2017
Incremental Term B Loan Commitment” and the loans thereunder the “2017
Incremental Term B Loans”) on the 2017 Incremental Term B Effective Date
(defined below). The 2017 Incremental Term B Loan Commitment provided pursuant
to this Agreement shall be subject to the terms and conditions set forth in the
Amended Credit Agreement, including Section 2.15 thereof.

The 2017 Incremental Term B Lender, the Borrower and the Administrative Agent
acknowledge and agree that the 2017 Incremental Term B Loans provided pursuant
to this Agreement shall constitute an increase in the Tranche of Term B Loans
and shall be identical to the Term B Loans outstanding under the Credit
Agreement immediately prior to the funding of the 2017 Incremental Term B Loans
(such existing Term B Loans, the “Existing Term B Loans”) and the parties hereto
intend to treat the 2017 Incremental Term B Loans and the Existing Term B Loans
as fungible for U.S. federal income tax purposes. In accordance with
Section 2.15(c) of the Credit Agreement, the 2017 Incremental Term B Loans shall
initially take the form of a pro rata increase in each outstanding Borrowing of
Existing Term B Loans.

The 2017 Incremental Term B Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, to the extent applicable, to become a
Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (iii) appoints and authorizes the Administrative Agent to



--------------------------------------------------------------------------------

take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto and (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

Effectiveness. Upon the date (the “2017 Incremental Term B Effective Date”) of
(i) the execution of a counterpart of this Agreement by the 2017 Incremental
Term B Lender, the Administrative Agent, the Borrower and the Guarantors,
(ii) the delivery to the Administrative Agent of a fully executed copy
(including by way of counterparts and by facsimile) hereof, (iii) the payment of
any fees and expenses required to be paid in connection herewith as separately
agreed among the Borrower, JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (iv) the satisfaction of any other conditions
precedent set forth in paragraph 8 of Annex I hereto, each 2017 Incremental Term
B Lender party hereto agreeing to provide a 2017 Incremental Term B Loan
Commitment pursuant to this Agreement (x) shall be obligated to make the 2017
Incremental Term B Loans provided to be made by it as provided in this Agreement
on the terms, and subject to the conditions, set forth in the Credit Agreement
and (y) to the extent provided in this Agreement, shall have the rights and
obligations of a Lender thereunder and under the other Credit Documents. The
2017 Incremental Term B Loans provided pursuant to this Agreement shall be
available in a single drawing on the 2017 Incremental Term B Effective Date.

Representations and Warranties. The Borrower hereby represents and warrants that
as of the 2017 Incremental Term B Effective Date, immediately after giving
effect to the amendments set forth in this Agreement, (i) no Default or Event of
Default exists and is continuing and (ii) all representations and warranties
contained in the Amended Credit Agreement are true and correct in all material
respects on and as of the 2017 Incremental Term B Effective Date, as though made
on and as of the 2017 Incremental Term B Effective Date (provided that any
representation or warranty that is qualified as to “materiality” or similar
language shall be true and correct in all respects on and as of the 2017
Incremental Term B Effective Date), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.

Reaffirmation. Each of the Credit Parties hereby consents to the amendment of
the Credit Agreement described in this Agreement and hereby confirms its
respective guarantees, prior pledges and grants of security interests and Liens,
subordinations and other obligations, as applicable, under and subject to the
terms of each of the Credit Documents to which it is party, and confirms, agrees
and acknowledges that, notwithstanding the consummation of this Agreement, such
guarantees, security interests and Liens, subordinations and other obligations,
and the terms of each of the Credit Documents to which it is a party, except
such terms of the Credit Agreement as are expressly modified by this Agreement,
are not affected or impaired in any manner whatsoever and shall continue to be
in full force and effect and shall also continue to guarantee and secure the
payment of all obligations of each of the Credit Parties under the Credit
Agreement and the other Credit Documents, in each case, as amended and
reaffirmed pursuant to the Amended Credit Agreement and this Agreement.

Effect of Agreement. Except as expressly set forth herein, this Agreement
(i) shall not by implication or otherwise limit, impair, constitute a waiver of
or otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or any other Agent, in each case under the Credit Agreement or any other
Credit Document, and (ii) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other provision of either such agreement or any
other Credit Document or be construed as a novation thereof. This Agreement and
the Amended Credit Agreement shall not constitute a novation of the Credit
Agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Credit Document as amended hereby, is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. This
Agreement shall constitute a Credit Document for purposes of the Credit
Agreement and from and after the 2017 Incremental Term B Effective Date, all
references to the Credit Agreement in any Credit Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Agreement.



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or any other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Governing Law; Waiver of Jury Trial, Etc.. THE PROVISIONS OF SECTION 13.08 OF
THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A., as the Administrative Agent and
2017 Incremental Term B Lender By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Executive Director

[Vertiv - Incremental Agreement]



--------------------------------------------------------------------------------

Agreed and Accepted as of the date first set forth above: VERTIV GROUP
CORPORATION By:  

/s/ Mary Ann Sigler

 

Name: Mary Ann Sigler

Title:   Vice President and Treasurer

VERTIV INTERMEDIATE HOLDING II CORPORATION, By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title:   President and Treasurer

[Vertiv - Incremental Agreement]



--------------------------------------------------------------------------------

ALBER CORP.

AVOCENT CORPORATION

AVOCENT FREMONT, LLC

AVOCENT HUNTSVILLE, LLC

AVOCENT REDMOND CORP.

AVOCENT TEXAS CORP.

ELECTRICAL RELIABILITY SERVICES, INC.

HIGH VOLTAGE MAINTENANCE CORPORATION

LIEBERT CORPORATION

LIEBERT FIELD SERVICES, INC.

LIEBERT NORTH AMERICA, INC.

LIEBERT PROPERTY HOLDINGS, L.L.C.

NORTHERN TECHNOLOGIES, INC.

U P SYSTEMS, INCORPORATED

VERTIV CO. HOLDING, LLC,

VERTIV ENERGY SYSTEMS, INC.

VERTIV SERVICES, INC.

VERTIV SOLUTIONS, INC.

 

By:  

/s/ Mary Ann Sigler

Name: Mary Ann Sigler

Title: Vice President and Treasurer

[Vertiv - Incremental Agreement]



--------------------------------------------------------------------------------

Annex I

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT NO. 1

 

1.

2017 Incremental Term B Loan Commitment amount (as of the 2017 Incremental Term
B Effective Date):

 

Name of Lender

   Amount of 2017 Incremental
Term B Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 325,000,000  

 

2.

Designation of Tranche of 2017 Incremental Term B Loan Commitments (and 2017
Incremental Term B Loans to be funded thereunder): additional Term B Loans in
accordance with Section 2.15(c) of the Credit Agreement.

 

3.

Maturity Date: The Term B Maturity Date.

 

4.

Dates for, and amounts of, 2017 Incremental Term B Loans Scheduled Repayments:
In accordance with Section 2.15(c) of the Credit Agreement, none except on the
Term B Maturity Date.

 

5.

Rules for application of voluntary and mandatory prepayments: Same as the
Existing Term B Loans.

 

6.

Interest rates for 2017 Incremental Term B Loans: Same as the Existing Term B
Loans.

 

7.

Maximum number of drawings permitted with respect to the 2017 Incremental Term B
Loan Commitments provided pursuant to the Incremental Term Loan Commitment
Agreement No. 1 to which this Annex I is attached: 1.

 

8.

The occurrence of the 2017 Incremental Term B Effective Date shall be subject to
the satisfaction or waiver of the following additional conditions:

a. Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the 2017 Incremental
Term B Effective Date certifying as to the accuracy of the representations and
warranties set forth in the paragraph entitled Representations and Warranties
herein.

b. Opinion. The Administrative Agent hall have received a customary written
opinion of Willkie Farr & Gallagher LLP, special counsel to the Credit Parties,
and local counsel to the Credit Parties in Alabama, California, Florida, Idaho,
Washington and Ohio, in each case, in form reasonably satisfactory to the
Administrative Agent.

c. Secretary’s Certificate. The Administrative Agent shall have received a
customary secretary’s certificate for each Credit Party (including a good
standing certificate for each Credit Party, dated as of a recent date) in form
reasonably satisfactory to the Administrative Agent.

d. Solvency Certificate. On the 2017 Incremental Term B Effective Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer or treasurer (or officer with equivalent duties) of the
Borrower in form reasonably satisfactory to the Administrative Agent.

e. Notice of Borrowing. The Administrative Agent shall have received from the
Borrower a Notice of Borrowing to occur on the 2017 Incremental Term B Effective
Date with respect to the 2017 Incremental Term B Loans.